Citation Nr: 1755263	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-05 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for a postoperative umbilical hernia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The February 2012 rating decision increased the Veteran's rating for his umbilical hernia to 10 percent, rating it under Diagnostic Code (DC) 7338. As this represents only a partial grant of benefits sought, the matter remains on appeal.

This case was previously before the Board in August 2015, at which time it was remanded for further development. The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's postoperative umbilical hernia causes discomfort when lifting, is small and reducible, with no indication for a supporting belt and no abdominal weakness.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a postoperative umbilical hernia have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.114, DC 7339-7338 (2017). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter to the Veteran in January 2012, prior to the assignment of a 10 percent rating in February 2012. The letter contained all required information. VA has satisfied its duty to notify.

Duty to Assist

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when necessary. 38 U.S.C. § 5103A(2012); 38 C.F.R. § 3.159(c) (2017). All relevant records have been obtained. The Veteran was provided with VA examinations in January 2012, May 2013, and October 2015. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the electronic claims file in conjunction with the examinations, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims for an increased rating for postoperative umbilical hernia. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Therefore, the VA has satisfied its duty to assist. 


II. Increased Ratings

The Veteran served as a U.S. Navy engineman and gunner aboard river patrol craft including service in the Republic of Vietnam where he was awarded the Purple Heart Medal for combat wounds.  He was awarded service connection for residuals of surgery to correct an umbilical hernia and now seeks a higher rating.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Separate DCs identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Hart v. Mansfield, 21 Vet. App.  505 (2007). This practice is known as staged ratings. Id.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology. Any change in a diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). Furthermore, the selection of diagnostic codes or applicable rating criteria is not protected and may be appropriately revised if the action does not result in the reduction of compensation payments. See 38 C.F.R. §§ 3.951, 3.957; Butts, 5 Vet. App. 532; VAOPGCPREC 71-91 (Nov. 7, 1991).

Analysis

The Veteran contends that his post-operative umbilical hernia warrants a rating higher than the 10 percent rating assigned.

As an initial matter, the Board notes that in granting the increased rating to 10 percent in the February 2012 rating decision, the RO changed the Veteran's diagnostic code. Rather than rating by analogy to 7339, the RO rated by analogy to 7338, which more accurately reflected the Veteran's disability picture. See Butts, 5 Vet. App. 532. Accordingly, the Board will begin its analysis by applying 7338 and then consider all other applicable diagnostic codes. 

Throughout the appeal period, the Veteran has reported discomfort with lifting, which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran was provided with VA examinations in January 2012, May 2013, and October 2015. In January 2012, the examiner noted a small ventral hernia that was recurrent, appeared operable and remediable, and did not indicate the use of a supporting belt. At the May 2013 examination, the examiner again found a small ventral hernia that was recurrent, appeared operable and remediable, and did not indicate the use of a supporting belt. There is no evidence to indicate that the examiners are not competent or credible, and therefore the examination findings are entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. at 302-305.

Treatment records from February 2011 and December 2011 indicate that the Veteran's umbilical hernia was recurrent and operable. In January 2012, a private nurse practitioner also noted compromise of the muscular wall and that a second repair may well be needed.  The Veteran underwent surgery in June 2013 for a prostatectomy at which time the surgeon also made a hernia repair with a large mesh.  In a January 2014 substantive appeal, the Veteran reported there was still a weak spot not covered by mesh. 

At the October 2015 examination, the VA examiner found the Veteran to have a healed postoperative ventral hernia, with no indication for a supporting belt. Again, there is no evidence to indicate that the examiner is not competent or credible, and therefore the examination findings are entitled to significant probative weight. Id.

VA outpatient treatment records since October 2015 are silent for any recurrence,  worsening of symptoms, or additional dysfunction. 

DC 7338, under which the hernia is currently rated, provides for a 30 percent rating when the hernia is postoperative recurrent or un-operated irremediable, not readily reducible, or not well supported by a truss. 38 C.F.R. § 4.114, DC 7338. The objective medical evidence does not more nearly approximate the criteria for a 30 percent rating under DC 7338 at any point during the appeal period. As noted above, prior to surgery, the hernia was operable and remedial and did not require the use of a supporting belt. Subsequent to the June 2013 surgery, the hernia has healed, and there is no indication for a supporting belt. Accordingly, a rating in excess of 10 percent for the postoperative umbilical hernia is not warranted under DC 7338. 

DC 7339 is also potentially applicable. DC 7339 provides for a 20 percent rating for a ventral hernia when there are postoperative wounds with weakening of the abdominal wall or indication for a supporting belt. 38 C.F.R. § 4.114, DC 7339. Based on the objective medical evidence, the Board finds that the Veteran's postoperative umbilical hernia does not more nearly approximate the criteria for a 20 percent rating under DC 7339 at any point during the appeal period. Prior to surgery, the hernia was operable and remedial and did not require the use of a supporting belt. Subsequent to the June 2013 surgery, the hernia has healed, and there is no indication for a supporting belt. Accordingly, a rating in excess of 10 percent for the postoperative umbilical hernia is not warranted under DC 7339.

Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57; 38 C.F.R. § 4.3.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an increased rating in excess of 10 percent for the Veteran's service-connected postoperative umbilical hernia. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a rating in excess of 10 percent for a postoperative umbilical hernia is denied.



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


